Tilson, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upoD a stipulation to the effect that the market values or the prices at the dates of exportation of the instant merchandise at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, was the values found by the appraiser, less any amount added under duress.
Accepting this stipulation as a statement of fact I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.